Citation Nr: 1738423	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-03 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to September 1976.  He joined the reserves in 1991 and had active duty periods from January 12, 1996 to April 11, 1996; January 13, 1997 to January 17, 1997; March 10, 1997 to March 16, 1997; May 5, 1997 to May 9, 1997; May 27, 1997 to September 30, 1997; October 6, 1997 to October 10, 1997; October 14, 1997 to October 26, 1997; December 15, 1997 to December 19, 1997; December 22, 1997 to December 24, 1997; May 22, 1998 to September 30, 1998; October 15, 2001 to January 15, 2003; February 9, 2005 to November 7, 2005; and August 20, 2007 to August 24, 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for a left knee disability.  

The Veteran testified before the undersigned at a hearing in November 2014.  A transcript of the hearing has been reviewed and associated with the claims file.  

This matter was before the Board in January 2015, at which time it was remanded for additional evidentiary development, including obtaining records from the Social Security Administration (SSA), VA treatment records, and a VA examination.  

In the January 2015 Board decision, the matters of entitlement to initial increased ratings for status post splenectomy/stab wound scar and right hip disability were remanded for the RO for issuance of a statement of the case (SOC).  The RO issued the pertinent SOC in May 2017.  To date, the Veteran has not filed a Form 9 in order to perfect the appeal.  Accordingly, these matters are not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran filed a claim of service connection for a left knee disability in December 2007.  Throughout the time period of this claim, he has been assessed with left knee arthralgia, patellofemoral chondromalacia, joint osteoarthritis, patellar tendonitis, and Osgood schlatter disease.  See 01/06/2010, VBMS, VA Examination; 09/08/2015, VBMS, C&P Exam; 06/19/2015, VBMS, CAPRI, p. 17; 09/16/2014, VBMS, Correspondence, p. 82.  

Throughout his time in active duty and reserves, the Veteran worked as an aircraft maintenance technician and also loaded cargo on jet engine flight lines.  In 1974, while working as an engine mechanic, his knee became sore and he had a knot at the bottom of his left knee.  Since that time, the Veteran stated that his knee has been painful with a knot and he intermittently relied on over the counter medication.  Also, while in active duty and the reserves, he would repeatedly bump his knee on aluminum ladders and he would have to crawl on the underfloor of a plane and climb ladders, which was also hard on his knees.  See 12/09/2014,  Legacy Content Manager Documents, Hearing Transcript.  

Pursuant to the remand instructions, a VA examination was performed in September 2015.  The examiner indicated that the Veteran was diagnosed with left knee joint osteoarthritis in September 2011 and bilateral knee Osgood-schlatter's disease in 1974 and determined that arthritis was his current left knee diagnosis.  The examiner concluded that Osgood-Schlatter's disease clearly and unmistakably existed prior to service based on a 1974 treatment record showing that the Veteran had "old" bilateral Osgood-Schlatter's disease, which is a disorder that occurs during adolescence and may persist into adulthood manifested by enlarged tibial tubercles.  

Again, Osgood-Schlatter's disease was deemed by the examiner to have clearly and unmistakably preexisted service.  To the extent that the examiner's basis for reaching this conclusion may be insufficiently explained, the Board finds this to be harmless error in this case.  Indeed, the examiner noted that the Osgood Schlatter's disease, which was found to have preexisted service, had been aggravated in service in 1974.  However, it was noted that the irritation resolved prior to the Veteran entering Reserve service in 1991, and no present disability or symptoms exist.  Therefore, the Board finds that there is no current disability of Osgood Schlatter's disease at any time during the appeal.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the sole question remaining is whether the currently diagnosed patellofemoral degenerative joint disease is due to any period of active service.  It is here that the examiner's opinion is deficient.

As noted in the examination report, in August 2007 the Veteran had left knee pain that was determined to have been incurred in the Line of Duty during a period of Reserve service.  The examiner concluded that the degenerative joint disease shown in 2011 was less likely than not related to the in-service left knee complaints in 2007.  However, the rationale behind this finding is not satisfactory.  For example, the examiner noted the absence of "any known injury" during Reserve time from 1991 to 2008, without squarely addressing the report of pain in 2007 and without consideration of the Veteran's reports of in-service duties, including loading cargo planes and pushing pallets.  Moreover, the examiner's conclusion was further based on the fact that during the Veteran's 17 years of reserve duty he served only a "minority of the time."  While true, the Board fails to see the significance of this observation, given that the record affirmatively shows complaints of left knee pain during that "minority of the time" and clearly indicates highly physical activity during such time, as compared to his civilian occupations which involved far less physical work such as telemarketing and phone sales.   Finally, the examiner failed to discuss the Veteran's active duty period of 1968 to September 1976 and only considered his reserve time in his analysis.  In addition, the examiner did not discuss the Veteran's and buddy statements of continued left knee pain since 1974 and his reports of repetitive bumps to his knee, crawling, and climbing ladders which contributed to his left knee pain.  

Given the complexity and procedural history of this claim, the Board finds that a medical opinion by an orthopedist is warranted to determine the etiology of the Veteran's current left knee disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file, including a copy of this remand, to an orthopedist to determine the etiology of his left knee disability.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify and discuss all left knee disabilities identified during the pendency of this claim, including arthralgia, patellofemoral chondromalacia, joint osteoarthritis, patellar tendonitis, and Osgood schlatter disease, and respond to the following question:  Is it at least as likely as not (probability of at least 50 percent) that any current left knee disability was incurred in and/or is otherwise etiologically related to the Veteran's period of active military service, including active duty in the reserves.  

The examiner must provide a comprehensive rationale for each opinion provided.  The examiner must discuss the Veteran's reports of left knee pain and the knot in service; his reports of bumping his knee repeatedly, crawling, and climbing while working as an air craft technician; October 1974 treatment record; September 2004 MRI of the left knee; the June 2008 line of duty determination for left knee pain; and the buddy statements corroborating the Veteran's assertions of continued left knee pain in service and the reserves.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




